Name: Council Regulation (EEC) No 1471/88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31988R1471Council Regulation (EEC) No 1471/88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 134 , 31/05/1988 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 26 P. 0197 Swedish special edition: Chapter 3 Volume 26 P. 0197 *****COUNCIL REGULATION (EEC) No 1471/88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the negotiations conducted by the Community with Thailand under Article XXVIII of the General Agreement on Tariffs and Trade (GATT) have resulted in an Agreement on changing the tariff concession for sweet potatoes intended for uses other than human consumption and in changes in the levy charged on manioc starch intended for certain uses; whereas, consequent to the Agreement referred to above, the precise arrangements applicable to imports into the Community of the said products should be laid down; whereas, in this context, an autonomous duty of 10 Ecu per 100 kilogram should be established for sweet potatoes intended for uses other than human consumption; Whereas this Regulation should incorporate the results of the arrangement concluded in October 1986 with the People's Republic of China, which provided inter alia for a limitation of exports of sweet potatoes to a maximum of 600 000 tonnes per year and for a zero-duty tariff quota of the same volume to be applied should the Community amend the import arrangements; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. An annual zero-duty tariff quota shall be opened for imports into the Community of 5 000 tonnes of sweet potatoes intended for uses other than human consumption, falling within CN code 0714 20 90 and oritinating in third countries other than the People's Republic of China. 2. Subject to paragraph 1, imports of sweet potatoes intended for uses other than human consumption and falling within the code referred to in the said paragraph shall be subject to an autonomous duty of 10 ECU per 100 kilograms. Article 2 An annual zero-duty autonomous tariff quota shall be opened for imports into the Community of sweet potatoes intended for uses other than human consumption, falling within CN code 0714 20 90 and originating in the People's Republic of China. This quota shall be: - for 1988: 600 000 tonnes, less the quantity imported under Regulation (EEC) No 3962/87 (2), - for 1989: 600 000 tonnes. Article 3 Imports of manioc (cassava) starch falling within CN code 1108 14 00 shall be subject to a levy of 150 ECU per tonne within the limit of the following annual Community quotas: 1. 2 000 tonnes of manioc starch intended for the manufacture of medicaments falling within CN codes 3003 and/or 3004; 2. 8 000 tonnes of products intended for the manufacture: (a) of food preparations put up for retail sale and falling within CN code 1901; and/or (b) of tapioca in the form of grains or pearls put up for retail sale and falling within CN code 1903. For the implementation of the quota in this point, the Commission may, using the procedure referred to in Article 4, allocate the annual quantity between the two uses referred to at (a) and (b) on the basis of the traditional consumption of each of the products in question. Article 4 The detailed arrangements for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. Article 5 In accordance with Article 9 (3) of Regulation (EEC) No 2658/87, the texts relating to CN codes 0714 20 00 and 1108 14 00 appearing in that Regulation are replaced by those set out in the Annex to this Regulation. Article 6 This Regulation shall enter into force on 1 June 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1988. For the Council The President I. KIECHLE (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 371, 30. 12. 1987, p. 38. ANNEX 1.2.3,4.5 // // // // // CN Code // Description // Rate of duty // Supplementary unit // 1.2.3.4.5 // // // autonomous (%) or levy (AGR) // conventional (%) // // // // // // // 1 // 2 // 3 // 4 // 5 // // // // // // 0714 20 // Sweet potatoes // // // // 0714 20 10 // Fresh, whole, intended for human consumption (5) // 6 (2) // 6 // - // 0714 20 90 // Other // 10 ECU/100 kg // (4) // - // // // (3) // // // // // // // (2) Duty rate reduced to 3 % (suspension) for an indefinite period. (3) Duty exemption within the limit of an annual tariff quota of 600 000 tonnes originating in the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (4) Duty exemption within the limit of annual tariff quota of 5 000 tonnes, originating in third countries other than the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (5) Entry under this CN code is subject to conditions laid down in the relevant Community provisions. 1.2.3,4.5 // // // // // CN Code // Description // Rate of duty // Supplementary unit // 1.2.3.4.5 // // // autonomous (%) or levy (AGR) // conventional (%) // // // // // // // 1 // 2 // 3 // 4 // 5 // // // // // // 1108 14 00 // Manioc (cassava) starch // 28 (AGR) // (1) (2) // - // // // // // (1) Duty of 150 ECU per tonne within the limits of an annual tariff quota of 8 000 tonnes for manioc (cassava) starch intended for the manufacture of: - food preparations put up for retail sale and falling within CN code 1901, or - tapioca in the form of grains or pearls, put up for retail sale and falling within CN code 1903. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (2) Duty of 150 ECU per tonne within the limits of an annual tariff quota of 2 000 tonnes for manioc (cassava) starch intended for the manufacture of medicaments falling within CN codes 3003 or 3004. Qualification for this quota is subject to conditions laid down in the relevant Community provisions.